May 17, 2012




                                     JUDGMENT

                        The Fourteenth Court of Appeals
 CARMELITA ESCALANTE, M.D., E. EDMUND KIM, M.E., EDGARDO RIVERA,
            M.D., AND FRANKLIN C. WONG, M.D., Appellants

NO. 14-05-00828-CV                        V.

                   DONITA ROWAN AND JAMES NIESE, Appellees
                            ____________________

       This cause, an appeal from an order in favor of appellees, DONITA ROWAN
AND JAMES NIESE, signed July 19, 2005, was heard on remand. We reverse the order
of the court below and RENDER judgment dismissing appellees' claims with prejudice.

       We order appellees, DONITA ROWAN AND JAMES NIESE, jointly and
severally, to pay all costs incurred in this appeal. We further order this decision certified
below for observance.